I congratulate His 
Excellency Mr. Srgjan Kerim on his election as 
President of the General Assembly at its sixty-second 
session and pledge Nepal’s support in the successful 
execution of his duties. I would also like to place on 
record our appreciation of the leadership of Her 
Excellency Sheikha Haya Rashed Al-Khalifa during the 
sixty-first session. My delegation expresses its 
appreciation to the Secretary-General, Mr. Ban Ki-moon, 
for his stewardship of the United Nations and wishes him 
a very successful tenure. 
 The United Nations today remains the only truly 
global Organization to seek solutions to the world’s 
most pressing issues. The increasing importance of 
multilateralism has made the United Nations 
indispensable. The principles and purposes enshrined 
in the United Nations Charter should continue to guide 
us to address all the issues that confront us. Nepal has 
adopted these purposes and principles as the basic 
tenets of its foreign policy. 
 The General Assembly has before it an important 
agenda that seeks to deal with the world’s most 
pressing issues and problems. I fully agree with the 
priorities that the President of the General Assembly 
has outlined for this session. 
 The pledge of a road map for development in the 
form of the Millennium Development Goals (MDGs) 
remains to be fully achieved. As we approach the half-
way point, this Assembly should review the progress 
made to devise ways and means for achieving the full 
and effective implementation of the commitments 
made in the Millennium Declaration. The follow-up 
conference on Financing for Development to be held in 
Doha in 2008 should be used as an opportunity to 
effectively meet the financing gap and explore 
innovative ways of financing for development. 
 We commend the Secretary-General for 
convening a high-level meeting on climate change. I 
hope that the momentum generated will pave the way 
for an agreement on climate change with long-term and 
comprehensive global commitments beyond 2012, 
starting the process in Bali later this year. 
 Climate change is linked to human security, 
social and economic development and environmental 
protection. Scientific studies point out that a solution to 
climate change is within human reach and that we can 
achieve it without compromising economic 
development and human progress, if we start to act 
now. 
 Climate change demands a coordinated and 
comprehensive global response. As enshrined in the 
United Nations Framework Convention on Climate 
Change, the principle of common but differentiated 
responsibilities should be the basis for addressing the 
challenges of climate change. Mandatory targets for 
emissions reduction are necessary in order to stabilize 
the greenhouse gas concentration in the atmosphere at 
safe levels. Industrialized countries should assume 
leadership and demonstrate the necessary political will 
in adopting long-term commitments to reduce 
emissions. 
 While sea levels are rising, the Himalayan 
glaciers are retreating, and surrounding areas are 
witnessing an increasing intensity of disasters induced 
by climate-change, such as glacial lake outbursts, 
extreme rainfalls, recurring floods and massive 
landslides. 
 The President returned to the Chair. 
 It is ironic that the world’s most vulnerable 
countries, such as least developed and small island 
countries, get the worst affects of climate change 
although they are the least responsible for the same. In 
the new compact in climate change, there should be 
special provisions for addressing the mitigation and 
adaptation needs of the least developed countries 
(LDCs) and small island nations to address their 
special vulnerabilities. 
 Nepal stands firm against any form of terrorism. 
We have been implementing the provisions of various 
United Nations Security Council resolutions to combat 
international terrorism. Effective implementation of the 
provisions of the United Nations global counter-
terrorism study adopted last year can foster 
international cooperation against terrorism. We call for 
an early conclusion of a comprehensive convention on 
international terrorism. There should be a coordinated 
global response, including through the mechanism at 
the United Nations, to address the underlying social, 
economic and political causes of the existence and 
spread of global terrorism. 
 Reform of the United Nations has constantly 
engaged us. We need to reflect contemporary realities 
for making the Organization more effective, 
representative, responsive and capable of handling the 
increasingly complex global problems. The General 
Assembly needs to be further strengthened as a true 
decision-making body. We should develop an effective 
mechanism to implement its decisions. 
 The reform of the United Nations should include 
reform of its Security Council. We support extending 
membership in both permanent and non-permanent 
categories to reflect the realities of the day. We feel 
that India, Brazil, Germany and Japan deserve 
permanent places in the expanded Council, while 
Africa should also be fairly represented. We also 
favour a tangible improvement in the working methods 
of the Council, and we welcome the agreement that the 
General Assembly should start the intergovernmental 
negotiations on this important issue as soon as 
possible. 
 Nepal welcomes the restructuring of the 
peacekeeping-related departments of the United 
Nations Secretariat, including the creation of a new 
Department of Field Support. In view of the increasing 
complexity and size of the peacekeeping operations, 
we hope these changes will further enhance 
effectiveness of peacekeeping operations and ensure 
the safety and security of peacekeeping personnel. 
 Nepal has continuously participated in the in 
United Nations peacekeeping operations for last five 
decades. To this date, Nepal has sent more than 60,000 
troops to over 30 United Nations missions. At present, 
Nepal is the fourth largest contributor of troops and 
police personnel to United Nations peacekeeping 
missions. Nepalese Blue Helmets have been 
commended for performing extremely well in all 
circumstances. Many have sacrificed their invaluable 
lives to the cause of peace worldwide. 
 Peacekeeping is the soul of the United Nations, 
its largest function and the most successful invention in 
the realm of international relations. This enterprise can 
succeed only with meaningful participation of troop-
contributing countries in decision-making processes 
and their increasing role in senior positions. 
 Nepal stands for general and complete 
disarmament of all weapons of mass destruction, 
including biological, chemical and nuclear weapons 
under effective international control in a time-bound 
manner. 
 We are concerned by the lack of progress in 
major multilateral negotiations in disarmament, 
including in nuclear disarmament, and in control of 
illegal proliferation of small arms and light weapons. 
We call upon Member States, especially the nuclear 
weapon States, to step up measures for disarmament to 
release much-needed dividends for development. We 
hope that the newly established office of High 
Representative for Disarmament Affairs will infuse 
dynamism into the process. 
 We look forward to the inauguration of the 
United Nations Regional Centre for Peace and 
Disarmament for Asia and the Pacific soon in 
Kathmandu, in accordance with resolution 61/94, 
adopted by the Assembly last year for relocation of this 
centre. The Government of Nepal and the United 
Nations Secretariat have already signed the host 
country agreement and the memorandum of 
understanding to this effect. Through this Centre, 
Nepal is committed to revitalizing the process of 
regional disarmament, including the Kathmandu 
process. 
 The ideals of the Non-Aligned Movement (NAM) 
remain as valid today as they were when the Movement 
was founded. The principled position of the NAM 
countries should guide the Assembly’s deliberations. I 
wish to reiterate Nepal’s commitment to the principles 
of the Non-Aligned Movement, including the 
principles of non-interference in internal affairs and the 
peaceful coexistence of States. 
 The Group of 77 and China has become highly 
relevant in advancing the interests of the developing 
countries in the United Nations. The Assembly should 
continue to protect the interests of the developing 
countries. We also need to advance meaningful South-
South cooperation to complement global partnership 
and North-South cooperation. 
 We call for concerted efforts to address the 
special needs and difficulties of the LDCs and the 
landlocked developing countries, including the 
negative impacts and marginalization of globalization. 
We urge the developed countries to meet the targeted 
official development assistance to the LDCs, give 
products of the LDCs duty-free, quota-free and 
unhindered market access and extend debt relief 
measures to cover all LDCs. We should ensure 
effective implementation of the Brussels Programme of 
Action for LDCs for the rest of decade, based on the 
mid-term review held last year. 
 I would like to draw the attention of the 
development partners to addressing the special needs 
of the LDCs emerging from conflict and the need to 
support them financially and technically, to help them 
achieve sustained peace and development and prevent a 
relapse into the conflict situation. 
 The landlocked developing countries face special 
difficulties in the transit and transport of goods and 
services to and from the sea. The Almaty Programme 
should be sincerely implemented for meaningful 
cooperation in transit, transport and trade facilitation in 
the landlocked developing countries. The mid-term 
review process of the Programme, to be held in 2008, 
should focus on fulfilling gaps in implementation of 
the agreed commitments. 
 We must not further delay the World Trade 
Organization trade negotiations for advancing the Doha 
Development Agenda. Those negotiations should find 
ways to further protect the interests of the least 
developed and landlocked countries to make them able 
to compete in global markets. In particular, the 
international community must meet the resources gap, 
operationalize aid for trade initiatives, strengthen 
trading capacities and support trade adjustment costs in 
the LDCs and the landlocked developing countries.  
 Nepal welcomes the proposal for United Nations 
system-wide coherence on development, environment 
and humanitarian issues. This process should 
strengthen the national and regional focus and country 
ownership of development programmes. 
 We support effective gender architecture in the 
United Nations and an even stronger regional and 
country presence of the United Nations on gender 
issues. Nepal accords high priority to promotion of 
women’s right, gender equality and the empowerment 
of women. A parliamentary declaration adopted on  
30 May 2006 has provided for equal property and 
citizenship rights to women and for their representation 
in at least one third of the elected bodies, including in 
the Parliament. 
 Nepal is committed to the protection and 
promotion of the rights of children, including those 
affected by conflict. The peace agreement provides for 
immediate release of children if found recruited as 
combatants and their rehabilitation and integration 
back into their families. The Government is committed 
to implementing recommendations of the Security 
Council Working Group on Children and Armed 
Conflict in Nepal. 
 The United Nations has been rather slow to 
respond to the world’s major conflicts and 
humanitarian crises, in places ranging from the Middle 
East to Darfur and Somalia. Although the agreement on 
the African Union-United Nations Hybrid Operation in 
Darfur is a step forward, there were missed 
opportunities in addressing the long-standing 
humanitarian crisis in that region. 
 The situations in Afghanistan and Iraq demand 
more proactive United Nations engagement. The 
Organization should continue to play a constructive 
role in helping those countries to achieve stabilization, 
national unity and reconciliation. 
 We support the democratic aspirations of people 
all over the world. We hope that a solution to 
Myanmar’s internal situation will be found by the 
people of that country through dialogue and the 
democratic process. 
 Since 1990, Nepal has been sheltering more than 
100,000 refugees from Bhutan on humanitarian 
grounds. There is a stalemate in this long-standing 
crisis, mainly because of Bhutan’s reluctance to 
implement the agreements already reached or to engage 
in negotiations with a view to finding some other 
acceptable solution. That procrastination has caused 
refugees to run out of patience. The true solution to 
this problem lies in giving refugees the opportunity to 
be able to return to Bhutan and to participate in the 
country’s political process in a fully democratic way, 
taking into account the people’s cultural diversity and 
human rights. However, we are positively considering 
the offers made by some countries to give refugees the 
voluntary option of third-country resettlement, should 
they so choose it, as part of a provisional solution. That 
should not absolve Bhutan of its responsibility towards 
its exiled citizens, which is a problem between the 
refugees and the Bhutanese regime. Nepal appreciates 
the continued humanitarian assistance extended by the 
international community, the Office of the United 
Nations High Commissioner for Refugees and other 
agencies for the care of refugees. 
 Nepal is in the process of leaving behind its 
decade-long internal conflict though a unique and 
internally driven peace process. We are committed to 
bringing that process to a successful conclusion. The 
Government is engaged in dialogue with the 
Communist Party of Nepal (Maoist) to ensure that the 
elections to the Constituent Assembly are held on 
22 November, thus sincerely honouring and 
implementing the commitments set out in the peace 
agreements.  
 It was through dialogue that the Government of 
Nepal recently concluded agreements with the leaders 
of the Madhesi Janajati movement, enabling them to a 
have stronger voice in the political arena and broader 
representation in the Constituent Assembly. 
 Despite the challenges associated with the peace 
process, the Government is determined to hold the 
elections to the Constituent Assembly on time. With 
the necessary technical, legal and logistical 
competence, the Election Commission has made 
preparations for holding the elections as scheduled and 
in a free and fair manner. I would like to invite friendly 
countries and organizations to send observers to Nepal 
during the elections. 
 The people of Nepal have expressed their desire 
for a peaceful political and socio-economic 
transformation. They have spoken out in favour of an 
inclusive, democratic and participatory restructuring of 
the State. I have every confidence that the peace 
process will reap numerous dividends for the Nepalese 
people through the creation of a new Nepal. In that 
process, we expect generous assistance from our 
development partners, including assistance in meeting 
Nepal’s reconstruction and development needs. 
 On behalf of the people and the Government of 
Nepal, I wish to express sincere gratitude to the 
international community for its strong support and 
solidarity during our struggle for democracy and our 
ongoing peace process. 
 Last year, we invited the United Nations to 
facilitate the peace process through arms monitoring 
and through technical support for the Constituent 
Assembly elections. We express our appreciation to the 
Secretary-General for his personal attention and 
interest in assisting the peace process. We also 
commend the role played by the United Nations 
Mission in Nepal in that process. 
 The Government is steadfast in protecting and 
promoting human rights, in keeping with its 
international commitments. We welcome the adoption 
by the Human Rights Council of the universal periodic 
review of all Member States. That exercise should be 
free from politicization, selectivity and double 
standards. 
 There has been a remarkable improvement in the 
protection of human rights in Nepal since the start of 
the peace process. The Government has extended full 
cooperation to the Office of the High Commissioner 
for Human Rights in Nepal. The recent appointment of 
members of the National Human Rights Commission of 
Nepal is expected to further enhance our national 
capability to protect and promote human rights. 
 The Government is determined to bring an end to 
the environment of impunity that was present during 
the armed conflict. We hope that the establishment of a 
truth and reconciliation commission, as stipulated in 
the peace agreement, will also help us to put our past 
behind us and to prevent a recurrence of such grave 
human rights violations.  
 As a nation that has a diverse ethnic composition 
and that is home to various indigenous peoples, Nepal 
welcomes the adoption of the United Nations 
Declaration on the Rights of Indigenous Peoples by the 
General Assembly this year. We hope that the 
Declaration will serve as a useful reference for 
indigenous issues throughout the world. 
 In conclusion, the General Assembly has before it 
an important opportunity to address the most pressing 
issues of our times   issues that are of lasting 
significance. We should strive to advance agreements 
to address climate change, follow up on the 
Millennium Development Goals, seek new resources 
for development financing, break the impasse in the 
negotiations on trade and disarmament and reform the 
Security Council. We should also seek solutions to 
unresolved conflicts and humanitarian crises. 
 Today, the world's major problems demand the 
leadership of the United Nations. We should rise to the 
occasion and demonstrate our ability to work together 
to solve urgent problems that confront us. Solutions to 
most global problems are within our reach if we act in 
unison, guided by our collective wisdom and reason. 
Together, we can make progress in all these areas. I 
pledge Nepal’s constructive participation in arriving at 
important decisions on all these issues here at the 
United Nations. 
 The President: Before proceeding further, I 
would like to remind members that, as announced in 
today’s Journal, the informal meeting of the plenary to 
observe the first International Day of Non-Violence 
will be held tomorrow, 2 October, from 9.30 to 10 a.m. 
in this Hall. All are invited to attend. 
